DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, drawn to claims 1-9 in the reply filled on December 14, 2020 is acknowledged. 
Claims 10-20 are withdrawn from prosecution at this time for being drawn to a non-elected group.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al., (KR 20150049519, using EPO machine translation for citations).
Regarding claims 1-2 and 9, Lee discloses an electrode assembly that is winded comprises a positive electrode including a positive electrode active material coating on at least one surface of a positive electrode collector, the amount of loading of the positive electrode active material in the positive electrode active material coating portion is gradually or stepwise  (CLAIMS 1,2 and 9 )

    PNG
    media_image1.png
    464
    480
    media_image1.png
    Greyscale

Lee et al., (original KR 20150049519 reference, pg.8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at al., (KR 20150049519, using EPO machine translation for citations), as applied to claim 1 above, and further in view of Sasaki et al., (JP 2011138729, using EPO machine translations for citations).  
Regarding claim 6, Lee discloses all of the limitations as set forth above in claim 1. Lee does not disclose the current collector comprises a first surface and a second surface facing away from the first surface, the active layer comprises first active layer formed on the first surface and a second active layer formed on the second surface.  Sasaki discloses a positive electrode plate were a positive electrode mixture paint is formed on the current collector (Sasaki: [0015]). The center portion side of the electrode group is the inner peripheral side of the electrode group, the other side in the longitudinal direction arranged on the outer peripheral side (Sasaki: [0016]).  The electrode mixture coating layers are arranged so that the layer thickness of the electrode mixture coating layers becomes thick as it moves toward the outer peripheral side  (Sasaki:[0034]). 
Examiner notes that it is known in the art to have a first active material coated on one surface of the current collector and a second active material coated on the second surface of the current collector as shown by Sasaki. Further, Sasaki discloses the electrode mixture is applied to both surfaces of the current collector (Sasaki, [0031] and figure 3), the active layer 16 is coated on both surfaces of the current collector 14 (first active material coated on one surface, and a second active material coated on the second surface) and an amount of active material increases from the first end (central portion) towards the second end (outer peripheral side).  Sasaki further discloses the amount of the active material is small and increases in the longitudinal direction of the electrode (Sasaki: [0044]). 
It would have been obvious to one having ordinary skill in the art to have the positive electrode active material of Lee have a first active material on the first surface and a second active material layer on the second surface of the current collector, as it is known in the art and exemplified by Sasaki. Therefore modified Lee further discloses, the active layer comprises first (CLAIM 6)

    PNG
    media_image2.png
    321
    473
    media_image2.png
    Greyscale

Sasaki et al.
Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al., (KR 20150049519, using EPO machine translation for citations, referred to as Lee), as applied to claim 1 above, and further in view of Sasaki et al., (JP 2011138729, using EPO machine translations for citations), as applied to claim 6 above, and further in view of Lee et al., (US 20130196226) herein after referred to as Lee ‘226. 
Regarding claims 3 and 7, Lee discloses all of the limitations as set forth above in claim 1 and 6. Lee does not disclose the positive electrode active material includes a thermally 
Lee ‘226 further discloses the first active material layer is formed such that a smaller concentration (amount) of the first active material is at the leading edge than at the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion [0060].  The first active material layer has a higher concentration (amount) of conductive agent at the leading edge than a the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion [0060].   The reduction of density of an active material in the centrally positioned in the electrode assembly improves safety in a battery [0007].  Examiner notes that a conductive agent 
It would have been obvious to one having ordinary skill in the art to add a conductive agent to the positive electrode active material coating of Lee in order to help with adhesion and heat transfer within the battery. 
It would have been further obvious to one having ordinary skill in the art to have the positive electrode active material coating of modified  Lee have an amount of the thermally conductive material in the active layer decreases from the first end portion toward the second end portion along the length direction and each of the first and second active layer comprises a thermally conductive material mixed with the active material as taught by Lee ‘226  in order to reduce the density in the central portion ( winding start) of the electrode in an effort to improve battery safety.  (CLAIM 3) 
It would have been obvious to one having ordinary skill in the art to have the first active layer and the second active layer of modified Lee (taught by Sasaki: [0031])  comprise a thermally conductive material mixed with the active material, where the thermally conductive material in the first active layer decreases from the  first end toward the second  end, the thermally conductive material in the second active layer decreases from the first end portion toward the second end portion, and the amount of the thermally conductive material in the first active layer on the corresponding area of the current collector is greater than the amount of the thermally conductive material in the second active layer on the corresponding area of the current collector, in order to help with adhesion and heat transfer within the battery and to  reduce the density in the central portion ( winding start) of the electrode in an effort to improve battery (CLAIM 7) 
Modified Lee does not disclose a thermally conductive layer is sandwiched between the active layer and the current collector, where the thermally conductive layer comprises a thermally conductive material, where an amount of the thermally conductive material in the thermally conductive layer decreases from the first end portion toward the second end portion.  Examiner notes that it know in the art to use a thermally conductive layer sandwiched between the active layer and the current collector  as taught by Lee ‘226  in [0008].
 It would have been obvious to one having ordinary skill in the art to have the conductive material of modified Lee (taught by Lee ‘226 [0008]) be a thermally conductive layer, sandwiched between the active layer and the current collector in order to help with adhesion and heat transfer within the battery.  Therefore modified Lee discloses an amount of the thermally conductive material in the thermally conductive layer decreases from the first end portion toward the second end portion (Lee ‘226  teaches a higher amount of conductive agent at the leading edge (first portion) than at the terminal edge (second end portion) [0060]).   (CLAIMS 4 and 5)
It would have been obvious to one having ordinary skill in the art to have the thermally conductive layer of modified Lee (taught by Lee ‘226  [0008])  include a first thermally conductive layer sandwich between the first active layer and the first surface and a second thermally conductive layer sandwiched between the second active layer on the second surface, where each of the first thermally conductive layer and the second thermally conductive layer comprises a thermally conductive material, where an amount of the thermally conductive material in the first thermally conductive layer decreases from the first end portion toward the second end portion, and the amount of thermally conductive material in the  first thermally (CLAIM 8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NIARA TRANT/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722